Name: Commission Regulation (EEC) No 934/90 of 10 April 1990 on the supply of whole milk powder as food aid
 Type: Regulation
 Subject Matter: economic conditions;  processed agricultural produce;  cooperation policy
 Date Published: nan

 12. 4. 90 Official Journal of the European Communities No L 96/31 COMMISSION REGULATION (EEC) No 934/90 of 10 April 1990 on the supply of whole milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to the Republic of Cape Verde 300 tonnes of whole milk powder to be supplied ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . O OJ No L 172, 21 . 6. 1989, p . 1 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 96/32 Official Journal of the European Communities 12. 4. 90 ANNEX I LOTS A and B 1 . Operations No ('): 154/90 and 170/90 : Commission Decision of 15. 4. 1987 2. Programme : 1989 3 . Recipient : Republic of Cape Verde 4. Representative of the recipient ^) : Empresa PÃ ºblica de Abastecimento (EMPA) ; Praia : CP 104, Tel . 249305, Telex : 54 EMPA CV ; Mindelo : CP 148 , Tel . 2369/2781 , telegrammes : EMPA-S. Vicente 5 . Place or country of destination : Republic of Cape Verde 6 . Product to be mobilized : whole milk powder 7 . .Characteristics and quality of the goods : (2) (6) 8 . Total quantity : 300 tonnes 9 . Number of lots : two (lot A : 150 tonnes, lot B : 150 tonnes) 10 . Packaging and marking : 25 kg and OJ No C 216, 14. 8 . 1987, p. 4 and 5, 1.1.B.4 and I.l.B.4.2. Supplementary marking on packaging f7) : see Annex II and OJ No C 216, 14. 8 . 1987, p. 6 (I.1.B.5) 11 . Method of mobilization of product : Community market. The manufacture of the whole milk powder must be carried out after the award of the tender 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  1 4. Port of landing specified by the recipient :  15 . Port of landing : Parts Al and B 1 : Praia ; Parts A 2 and B2 : Mindelo 16 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Lot A : 10 to 15. 5. 1990 ; lot B : from 10 to 15. 6. 1990 18 . Deadline for the supply : Lot A : 15. 6. 1990 Lot B : 15. 7. 1990 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 12 noon on 30 . 4. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 14. 5. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Lot A : 14 to 29 . 5 . 1990 Lot B : 14 to 29 . 6 . 1990 (c) deadline for the supply : Lot A : 29. 6. 1990 Lot B : 29.-7. 1990 22. Amount of tendering security : ECU 20 per tonne 23 . Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention de Mr N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Brussels, (telex : AGREC 22037 B or 25670 B) 25. Refund payable on application by the successful tenderer ^: refund applicable on 16 . 3 . 1990, fixed by Commission Regulation (EEC) No 623/90 (OJ No L 69, 16 . 3 . 1990, p. 25) 12. 4. 90 Official Journal of the European Communities No L 96/33 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : Mr Meloni, PrÃ ©dio, 'Galerias , 4 ° andar, apartamento D, CPl22/Praia, Republic of Cape Verde ; Tel : 61 37 50, Telex : 6071 DELCE CV. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  23620 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes. (6) The whole milk powder with 26 % minimum fat content must be obtained by the spray method and must be manufactured not before the period of 30 days preceeding the date for making the goods avai ­ lable at the port of shipment. The quality must be extra grade and the milk powder must have the fol ­ lowing characteristics : (a) fat content : 26,0 % minimum (b) water content : 2,5 % maximum (c) titratable acidity (in solids, / non-fat) : ADMI  as ml of decinormal sodium hydroxide solu ­ tion : 3,0 % maximum  as lactic acid : 0,1 5 % maximum (d) lactate content (in solids, / non-fat) : 150 mg/100 g maximum (e) additives : none (f) phosphatase test : negative, i.e. not more than 4 (Xg of phenol per g of reconstituted milk (g) solubility index : 0,5 ml maximum (h) burnt : 1 5,0 mg maximum, i.e. at least disc B (i) micro-organism content : 50 000 per g maximum (k) coliform test : negative in 0,1 g (1) buttermilk test : negative (m) whey test : negative (n) odour and flavour : clean (o) appearances : white colour or slightly yellow ; absence of impuri ­ ties and coloured patches. Q These inscriptions must also be on each of the 1 000 gram bags. No L 96/34 Official Journal of the European Communities 12. 4. 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveel ­ heden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario AcciÃ ³n n ° Aktion nr. MaÃ nahmen Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning 1 Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 150 Al : 100 RepÃ ºblica de Cabo Verde 154/90 AcÃ §Ã £o n? 154/90 / Leite inteiro / Donativo da Comunidade EconÃ ³mica Europeia Ã RepÃ ºblica de Cabo VerdeA2 : 50 Cabo Verde B 150 BI : 100 RepÃ ºblica de Cabo Verde 170/90 AcÃ §Ã £o n? 170/90 / Leite inteiro / Donativo da Comunidade EconÃ ³mica Europeia Ã RepÃ ºblica de Cabo VerdeB2 : 50 Cabo Verde